   Case 2:13-cv-00677-MHT-SMD Document 64 Filed 01/13/21 Page 1 of 3




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TRISTA C. MULVANEY,                )
                                   )
     Plaintiff,                    )
                                   )        CIVIL ACTION NO.
     v.                            )          2:13cv677-MHT
                                   )               (WO)
DENNIS MEEKS, et al.,              )
                                   )
     Defendants.                   )

                                JUDGMENT

    In accordance with the opinion entered today, it is

the ORDER, JUDGMENT, and DECREE of the court that:

    (1) The motion to dismiss (doc. no. 16) is granted

in part and denied in part, as follows.

    (2) To the extent it was premised on the statute of

limitations, the motion to dismiss is denied with leave

immediately     to    re-raise      the    statute-of-limitations

defense in an appropriate motion.

    (3) The     motion     to    dismiss    plaintiff      Trista      C.

Mulvaney’s claim against defendant Stacey Bedsole is

denied.

    (4) The motion to dismiss is granted with prejudice
   Case 2:13-cv-00677-MHT-SMD Document 64 Filed 01/13/21 Page 2 of 3




to the extent plaintiff Mulvaney seeks equitable relief

and as to plaintiff Mulvaney’s claims, if any, under

the First, Fourth, Fifth, and Ninth Amendments.

    (5) The       motion      to    dismiss    is        granted    without

prejudice    as    to    plaintiff       Mulvaney’s       claims    against

defendants Linda Benson, Laura Hudson, Preston Hughes,

Dennis Meeks, and Linda Pouncey.

    (6) The       alternative        motion        for    more     definite

statement (doc. no. 16) is granted to the extent that

plaintiff Mulvaney is allowed until February 3, 2021,

to file an amended complaint that repleads the claims

against defendants Benson, Hudson, Hughes, Meeks, and

Pouncey.     If she does not do so, the claims against

these defendants shall be dismissed with prejudice.

    The clerk of the court is DIRECTED to enter this

document    on    the    civil      docket    as    a     final    judgment

pursuant    to    Rule   58    of   the    Federal       Rules     of   Civil

Procedure.




                                     2
Case 2:13-cv-00677-MHT-SMD Document 64 Filed 01/13/21 Page 3 of 3




This case is not closed.

DONE, this the 13th day of January, 2021.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE




                               3
